Citation Nr: 1516866	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for lumbar degenerative joint disease.

2. Entitlement to service connection for lumbar degenerative joint disease.

3. Whether new and material evidence has been presented to reopen a claim of service connection for depression, to include as secondary to lumbar degenerative joint disease.

4. Entitlement to service connection for depression, to include as secondary to lumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1995 to November 1996, with periods of ACDUTRA following active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran testified at a DRO hearing in May 2013, and a videoconference hearing before the undersigned in January 2015.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of her right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The reopened claims of service connection for lumbar degenerative joint disease and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an unappealed July 2010 RO decision, service connection for lumbar degenerative joint disease and depression was denied.
 
2. New evidence received since the July 2010 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for lumbar degenerative joint disease.

3. New evidence received since the July 2010 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for depression, to include as secondary to lumbar degenerative joint disease.


CONCLUSIONS OF LAW

1. The July 2010 RO decision denying service connection for lumbar degenerative joint disease and depression is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's July 2010 decision, and the claim of service connection for lumbar degenerative joint disease is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. New and material evidence has been received since the RO's July 2010 decision, and the claim of service connection for depression, to include as secondary to lumbar degenerative joint disease, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2010 rating decision, the RO denied the Veteran's claim for service connection for lumbar degenerative joint disease on the basis that there was no diagnosis of any back disability, and depression on the basis that the RO could not find a link between the Veteran's depression and her military service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the July 2010 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In July 2012, the Veteran submitted a letter from MSG N.G., indicating that she was diagnosed with a herniated lumbar disc at L4 and L5.  This was also supported by medical evidence from D.Z., M.D., the Veteran's private physician.  This evidence is new, and is also material, because the RO originally denied the Veteran's claim for lack of diagnosis.  This is enough evidence to reopen the Veteran's claim for service connection for lumbar degenerative joint disease.

In May 2013, the Veteran testified at a DRO hearing that she believes there is a connection between her depression and her lumbar spine disability.  This information is new, because it is a new theory of the case; the Veteran had previously pursued a theory that her depression was directly related to service.  It is material because the Veteran's lay testimony must be considered credible in an inquiry to reopen a case, and the Veteran's lay statement relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has depression due to her back disability.  Because of this, there is new and material evidence sufficient to reopen the Veteran's claim for service connection for depression.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).


ORDER

New and material evidence has been presented to reopen the claim of service connection for lumbar degenerative disc disease.

New and material evidence has been presented to reopen the claim of service connection for depression, including as secondary to lumbar degenerative disc disease.




REMAND

This case must be remanded for additional development.  The Veteran claims her back injuries began during a period of ACDUTRA.  The Veteran's service treatment records confirm that she did serve ACDUTRA after her period of active service, but the record lacks the specific dates of her ACDUTRA periods.  The AMC must obtain these records.

Additionally, the Veteran underwent a VA examination in January 2013.  In her opinion, the examiner stated that it was less likely than not that the Veteran's back injury was related to service, but only considered the Veteran's period of active service from 1995 to 1996.  At her January 2015 Board hearing, the Veteran contended that her injuries manifested mostly during a period of ACDUTRA in 1998.  The Board remands in order to obtain an opinion that takes into account the Veteran's periods of ACDUTRA.

Finally, the Board remands in order to obtain a medical opinion regarding the etiology of the Veteran's depression, to include as secondary to her lumbar degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Army Reserves by day and month from the appropriate agency or agencies.

2. The RO must provide the Veteran's claims file to the examiner who conducted the Veteran's initial January 2013 examination, or to another physician who is qualified to give an opinion on the Veteran's lumbar spine disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's hearing testimony in January 2015, indicating that her lumbar spine problems occurred in a period of ACDUTRA in 1998.

   ii) The Veteran's dates of ACDUTRA.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar degenerative joint disease began during active service or is related to any incident of service, or whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to a physician who is qualified to give an opinion on the Veteran's depression, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's May 2013 DRO hearing, at which she addressed a possible link between her depression and her lumbar degenerative joint disability.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression began during active service or is related to any incident of service.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression was proximately due to or the result of her potentially service-connected lumbar degenerative joint disease.

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression was aggravated beyond its natural progression by her potentially service-connected lumbar degenerative joint disease.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


